Citation Nr: 0620316	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  97-26 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUES

1.  Entitlement to a compensable evaluation for the service-
connected otitis externa.  

2.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected bilateral hearing loss, to include an 
evaluation in excess of 30 percent for the period prior to 
April 3, 1992, and to an evaluation in excess of 10 percent 
for the period from April 3, 1992 to December 16, 2004.  

3.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected adjustment disorder, to include an 
initial evaluation in excess of 10 percent for the period 
prior to December 17, 2004.  

(The issue of entitlement to continuation of VA vocational 
rehabilitation benefits under Chapter 31, Title 38, United 
States Code is the subject of a separate decision.)  





REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from May 1951 to May 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of January 1992 and September 1995 rating 
decisions by the RO.  

The Board remanded this case in June 2004 and September 2005 
to the RO for additional development of the record.  

The September 2005 remand was for the purpose of affording 
the veteran a requested personal hearing at the RO.  Although 
the hearing was scheduled for February 2006, the veteran 
cancelled his hearing request the day of the hearing.  His 
request for a hearing is therefore considered withdrawn.  

The veteran's appeal has been advanced on the Board's docket 
by reason of his advanced age.  See 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2005).  



FINDINGS OF FACT

1.  The service-connected otitis externa is shown to be 
manifested by dry and scaly skin in the ear canals, but not 
by swelling, serous discharge, itching, or the requirement of 
frequent and prolonged treatment.  

2.  At an October 1991 VA examination, the veteran's average 
pure tone decibel loss was 75 in the right ear and 55 in the 
left ear, with speech recognition ability of 50 percent in 
the right ear and 80 percent in the left ear.  

3.  At an April 1992 VA examination, the veteran's average 
pure tone decibel loss was 72 in the right ear and 50 in the 
left ear, with speech recognition ability of 76 percent in 
the right ear and 74 percent in the left ear.  

4.  At a March 1995 VA examination, the veteran's average 
pure tone decibel loss was 71 in the right ear and 54 in the 
left ear, with speech recognition ability of 84 percent in 
the right ear and 88 percent in the left ear.  

5.  At a December 2004 VA examination, the veteran's average 
pure tone decibel loss was 83 in the right ear and 64 in the 
left ear, with speech recognition ability of 60 percent in 
the right ear and 80 percent in the left ear.  

6.  For the period prior to December 17, 2004, the service-
connected adjustment disorder was shown to be productive of a 
disability picture that more nearly approximated that of 
considerable impairment, and occupational and social 
impairment with reduced reliability and productivity.  

7.  For the period from December 17, 2004, the service-
connected adjustment disorder is shown to be productive of a 
disability picture that more nearly approximates that of 
occupational and social impairment with reduced reliability 
and productivity.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable 
evaluation for service-connected otitis externa have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.87a, Diagnostic Code 6210 (1999); 38 C.F.R. §§ 4.3, 4.7, 
4.14, 4.87, Diagnostic Code 6210 (2005).  

2.  The criteria for the assignment of an evaluation in 
excess of 30 percent for the service-connected bilateral 
hearing loss for the period prior to April 3, 1992, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.87, Diagnostic Code 6103 (1999); 38 C.F.R. §§ 4.3, 4.7, 
4.14 (2005).  

3.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected bilateral 
hearing loss for the period from April 3, 1992, to December 
16, 2004, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.87, Diagnostic Code 6101 (1999); 
38 C.F.R. §§ 4.3, 4.7, 4.14, 4.85, Diagnostic Code 6100 
(2005).  

4.  The criteria for the assignment of an evaluation in 
excess of 20 percent for the service-connected bilateral 
hearing loss for the period from December 17, 2004, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.14, 4.85, Diagnostic Code 6100 (2005).  

5.  The criteria for the assignment of an initial 50 percent 
evaluation for the service-connected adjustment disorder for 
the period from January 121994 to December 16, 2004, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.132, Diagnostic Code 9400; 38 C.F.R. §§ 4.3, 4.7, 4.14, 
4.130, Diagnostic Code 9400 (2005).  

6.  The criteria for assignment of an evaluation of 50 
percent for the service-connected adjustment disorder for the 
period from December 17, 2004, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.14, 
4.130, Diagnostic Code 9400 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005), and implemented at 38 C.F.R § 3.159 (2005), amended 
VA's duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  

In the present case, VA provided the veteran with the notice 
contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in July 2003 and July 2004 correspondences.  Based 
on the procedural history of this case, it is the conclusion 
of the Board that VA has complied with the duty to notify 
obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.  The record also reflects that he has 
attended several examinations in connection with this appeal 
as to each issue, most recently in December 2004.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of VCAA.  

Here, the veteran did not receive any VCAA notice prior to 
the January 1992 and September 1995 rating decisions from 
which this appeal originates.  The Board points out, however, 
that the rating decisions, statements of the case, and 
supplemental statements of the case on file collectively 
informed him of the criteria for establishing higher ratings 
for the disorders at issue.  Once VCAA was enacted into law, 
he was provided with 38 U.S.C.A. § 5103(a) notice.  

The Board notes that in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) the court held that in claims for service 
connection, the notice provided to the claimant under 
38 U.S.C.A. § 5103(a) is to include notice as to the 
"downstream" elements of the claim, namely the proper 
disability ratings or effective dates assignable in the event 
the claims are successful.  

The Court also held, however, that where the claim has 
actually been substantiated by a grant of service connection, 
38 U.S.C.A. § 5103(a) notice is no longer required as to the 
"downstream" elements.  Instead, the notice provisions of 
38 U.S.C.A. § 7105 and § 5103A are for application.  

The psychiatric disorder claim was substantiated when service 
connection was granted in September 1995, and the veteran has 
received appropriate notice in accordance with 38 U.S.C.A. 
§§ 7105 and 5103A.  

As for the other claims, the veteran received 38 U.S.C.A. 
§ 5103(a) notice in July 2004 and July 2005 statements.  
Moreover, an increased rating for otitis externa is not 
warranted in this case, and the hearing loss claim was 
"substantiated" when the RO granted increased ratings and 
assigned effective dates therefore in November 1992 and April 
2005.  Consequently, no further notice to the veteran is 
required under 38 U.S.C.A. § 5103(a) or any other applicable 
law or regulation.  
 
At this stage of the appeal, the Board finds that no further 
notice is needed to comply with VCAA, and that the failure to 
provide the veteran with full VCAA notice prior to the 
January 1992 and September 1995 adjudications did not affect 
the essential fairness of the adjudications.  The prior 
adjudications were not prejudicial to the appellant.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  Nor has the veteran 
alleged or shown prejudice from any error in the timing or 
content of the VCAA notices.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected otitis externa, bilateral hearing loss, 
and adjustment disorder.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a disability rating was not limited to 
that reflecting the then-current severity of the disorder.  

Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  


I.  Otitis externa

Factual background

The veteran's period of service ended in May 1952.  Service 
connection for otitis externa was granted in a January 1953 
rating decision.  The veteran was assigned a combined 10 
percent rating for otitis externa with defective hearing.  

In December 1957, the evaluation assigned the otitis externa 
was reduced to noncompensable.  This evaluation has remained 
in effect since that time.  

The VA treatment records for October 1991 to July 2003 show 
that in February 1992, the veteran complained of itching in 
both ears; examination showed redness in both ear canals.  

The treatment records are silent for any further ear 
complaints (except for hearing loss) until May 1999, when the 
veteran underwent treatment for an episode of otitis externa.  
By July 1999 there was only slight erythema in the ears, 
without pus, and by September 1999, no ear abnormalities were 
present.

At his October 1992 hearing, the veteran denied experiencing 
any ear infections.  

The VA vocational rehabilitation records on file are silent 
for any reference to otitis externa.  

At a December 2004 VA otolaryngological examination, the 
veteran denied experiencing any recurrent episodes of otitis 
externa over the past two years.  An examination showed the 
external ear canals had dry, scaling skin, but the ears were 
otherwise normal; no ear canal swelling, drainage or debris 
was present.  The tympanic membranes were normal.  The 
examiner concluded there was no evidence of otitis externa.  

At a December 2004 VA audiological examination, an otoscopy 
was normal.  


Analysis

The RO evaluated the veteran's otitis externa as 
noncompensably disabling under 38 C.F.R. § 4.87, Diagnostic 
Code 6210.  

The Board notes that prior to June 10, 1999, Diagnostic Code 
6210 provided that a 10 percent evaluation was warranted for 
disease of the auditory canal, with swelling, dry and scaly 
or serous discharge, itching, requiring frequent and 
prolonged treatment.  38 C.F.R. § 4.87a, Diagnostic Code 6210 
(1999).  

Effective on June 10, 1999, 38 C.F.R. § 4.87a was 
redesignated as 38 C.F.R. § 4.87.  Diagnostic Code 6210 now 
provides a maximum 10 percent evaluation for chronic otitis 
externa, with swelling, dry and scaly or serous discharge, 
and itching requiring frequent and prolonged treatment.  
38 C.F.R. § 4.87, Diagnostic Code 6210 (2005).  

The record reflects treatment for only a single episode of 
otitis externa since 1991, with resolution of that episode 
within a short time.  The veteran has denied under oath a 
recent history of otitis externa episodes, and the December 
2004 examiner specifically concluded that evidence of otitis 
externa was absent.  

Although the veteran reported itching of the ears in 1992, 
subsequent examinations of his ears were silent for any ear 
canal abnormalities suggestive of continued symptoms of 
itching.  

In addition, while there is dry and scaling skin located in 
the ear canals, the criteria for a compensable evaluation, 
under both the former and the current diagnostic code, 
require evidence of frequent and prolonged treatment for 
otitis externa in addition to dry and scaling discharge.  As 
already indicated, the veteran has experienced only one 
episode of otitis externa since 1991.  

In short, the evidence documents only a single episode of 
otitis externa since 1991, with no identifiable residuals 
other than dry and scaling skin, and no evidence of frequent 
or prolonged treatment.  

Accordingly, in the absence of evidence supporting assignment 
of a compensable evaluation, an increased rating for otitis 
externa is not warranted.  38 C.F.R. § 4.3.  



II.  Bilateral hearing loss

Factual background

Service connection for bilateral hearing loss was granted in 
January 1953; the veteran was assigned a combined 10 percent 
rating for defective hearing with otitis externa.  

In December 1957, the evaluation assigned the hearing loss 
was reduced to noncompensable.  

In a November 1992 action, a VA hearing officer assigned a 30 
percent evaluation for bilateral hearing loss for the period 
from January 7, 1991, to April 2, 1992, and a 10 percent 
evaluation for bilateral hearing loss for the period from 
April 3, 1992.  

In April 2005, the evaluation assigned the bilateral hearing 
loss was increased to 20 percent, effective December 17, 
2004.  This evaluation has remained in effect since that 
time.  

On a VA audiological evaluation in October 1991, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
65
100
105+
LEFT
25
30
45
70
75

The average pure tone decibel loss in the right ear was 75, 
and in the left ear was 55.  Speech audiometry revealed 
speech recognition ability of 50 percent in the right ear and 
of 80 percent in the left ear.  

On a VA audiological evaluation in April 1992, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
60
90
105+
LEFT
20
30
35
65
70

The average pure tone decibel loss in the right ear was 72, 
and in the left ear was 50.  Speech audiometry revealed 
speech recognition ability of 76 percent in the right ear and 
of 74 percent in the left ear.

At an October 1992 hearing before a hearing officer at the 
RO, the veteran testified that his hearing loss had affected 
his employment and social life.  

Specifically, while working as a salesman, the veteran would 
experience problems with hearing people, which would 
"throw[] everything off track."  

The VA vocational rehabilitation records on file show that 
the veteran attended a counseling session in April 1993.  He 
reported that he was currently working as a security guard, 
but was scaling back his hours because of exhaustion.  

The veteran indicated that he could follow a conversation if 
the speaker spoke slowly enough and had experienced 
intermittent interpersonal conflicts at work because of 
hearing problems.  He explained that there were times when he 
stayed home from work to avoid potential unpleasant 
relationships.  

The counseling psychologist noted that the veteran had a long 
history of low level employment due to low self esteem from 
hearing impairment.  

The vocational rehabilitation records, including letters from 
his tutors, are otherwise silent for any mention of hearing 
impairment.  

On a VA audiological evaluation in March 1995, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
60
90
105
LEFT
30
35
45
65
70

The average pure tone decibel loss in the right ear was 71, 
and in the left ear was 54.  Speech audiometry revealed 
speech recognition ability of 84 percent in the right ear and 
of 88 percent in the left ear.  

The VA treatment records show that the veteran's hearing was 
tested in April 1996 in connection with the evaluation of his 
hearing aids.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
65
95
NR
LEFT
30
40
50
65
70

Assuming that "No Response" equates to a 105 decibel 
hearing loss (the highest listed on 38 C.F.R. § 4.85, Table 
VIA) The average pure tone decibel loss in the right ear was 
75, and in the left ear was 56.  Speech audiometry revealed 
speech recognition ability of 72 percent in the right ear and 
of 92 percent in the left ear.  

The VA treatment records show that the veteran was again 
examined in May 2003 with respect to his hearing aids.  At 
that time, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
80
100
NR
LEFT
45
40
70
70
70

Again assuming that "No Response" equates to a 105 decibel 
hearing loss, the average pure tone decibel loss in the right 
ear was 83, and in the left ear was 63.  Speech audiometry 
revealed speech recognition ability of 72 percent in the 
right ear and of 92 percent in the left ear.  

When seen by VA for an audiological evaluation in December 
2004, the veteran reported he was currently a student, and 
that his hearing aids were very helpful in his classes.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
75
105
105
LEFT
55
50
65
70
70

The average pure tone decibel loss in the right ear was 83, 
and in the left ear was 64.  Speech audiometry revealed 
speech recognition ability of 60 percent in the right ear and 
of 80 percent in the left ear.  


Analysis

Effective June 10, 1999, certain provisions relating to 
evaluating hearing loss disability were amended.  The 
standards for rating impairment of auditory acuity were set 
forth at 38 C.F.R. § 4.87 before June 10, 1999, and are now 
set forth at 38 C.F.R. § 4.85.  

The Board observes that in evaluating service-connected 
hearing impairment, disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Prior to June 10, 1999, 38 C.F.R. § 4.87, TABLE VIa was for 
application only where the Chief of the Audiology Clinic 
certified that language difficulties or inconsistent speech 
audiometry scores made the use of both pure tone average and 
speech discrimination inappropriate.  38 C.F.R. § 4.85(c) 
(1999).  

Effective June 10, 1999, 38 C.F.R. § 4.85, TABLE VIa (which 
does not require the use of speech recognition ability 
scores) may be used (if to the advantage of the veteran) in 
situations where the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, or where the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.  38 C.F.R. § 4.86 (2005).  

With respect to the period prior to April 3, 1992, applying 
the criteria found at 38 C.F.R. § 4.87 (1999) at TABLE VI to 
the results of the October 1991 VA examination yields a 
numerical category designation of IX for the right ear, and 
of IV for the left ear.  Entering the category designations 
for both ears into TABLE VII produces a disability percentage 
evaluation of 30 percent, under Diagnostic Code 6103.  

Accordingly, there is no basis for assignment of an 
evaluation in excess of 30 percent for the period prior to 
April 3, 1992.  

With respect to the period from April 3, 1992, to December 
16, 2004, applying the criteria found at 38 C.F.R. § 4.87 
(1999) and 4.85 (2005) at TABLE VI to the results of the 
April 1992 VA examination yields a numerical category 
designation of IV for the right ear, and of V for the left 
ear.  Entering the category designations for both ears into 
TABLE VII produces a disability percentage evaluation of 10 
percent, under Diagnostic Code 6101.  
  
Applying the criteria found at TABLE VI to the results of the 
March 1995 VA examination yields a numerical category 
designation of III for the right ear, and of II for the left 
ear.  Entering the category designations for both ears into 
TABLE VII produces a disability percentage evaluation of 0 
percent, under Diagnostic Code 6100.  

The Board notes that the April 1996 and May 2003 evaluations 
were not rating examinations, but rather were for the limited 
purpose of adjusting the veteran's hearing aids.  Those 
examination reports consequently are of limited probative 
value in this case.  

In any event, the Board points out that applying the criteria 
found at TABLE VI  and TABLE VII to the results of the April 
1996 and May 2003 evaluations would yield disability 
percentage evaluations of, respectively, 0 and 10 percent.  

Accordingly, the evidence does not support assignment of an 
evaluation in excess of 10 percent for the period from April 
3, 1992 to December 16, 2004.  

With respect to the period from December 17, 2004, applying 
the criteria found at TABLE VI to the results of the December 
2004 evaluation yields a numerical category designation of 
VIII for the right ear, and of IV for the left ear.  Entering 
the category designations of VIII and IV into TABLE VII 
produces a disability percentage evaluation of 20 percent, 
under Diagnostic Code 6100.  

Accordingly, the Board finds that the evidence does not 
support assignment of an evaluation in excess of 20 percent 
for bilateral hearing loss for the period from December 17, 
2004.  

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2005).  The veteran asserts that the hearing loss has, in 
the past, produced occupational impairment in that others 
have had to speak loud and slow in his presence.  He also 
asserts that his hearing loss has led to social isolation.  
His counseling psychologist opined that the hearing loss led 
to low self esteem, which in turn led to the veteran seeking 
lower paying jobs than he otherwise would have sought.  

The veteran notably has not adduced any evidence that his 
hearing loss actually interfered with employment at any 
point.  He does not allege that having other people speak 
louder and more slowly to him affected his employment, other 
than by vaguely asserting that things were thrown off track.  

Nor does he contend that he lost an unusual amount of work on 
account of the disorder, or that adverse actions were ever 
taken in consequence of his hearing problems.  

Although the psychologist stated that the hearing loss 
induced the veteran to accept lower paying positions, he 
notably did not provide any examples, or otherwise identify 
what positions the veteran would have applied for had he not 
had a hearing loss disability.  

More importantly, the psychologist did not suggest that the 
hearing loss disorder itself disqualified the veteran from 
any particular higher paying position.  

Nor is there evidence that the hearing loss has necessitated 
frequent periods of hospitalization or that the 
manifestations of the disability are unusual or exceptional.  

Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


III.  Adjustment disorder

Factual background

Service connection for an adjustment disorder was granted in 
September 1995.  The disorder was evaluated as 10 percent 
disabling effective on January 12, 1994.  

In April 2005, the evaluation assigned the disorder was 
increased to 30 percent disabling, effective on December 17, 
2004.  

The VA treatment records for October 1991 to July 2003 show 
that the veteran reported experiencing psychological problems 
in connection with his adjustment to the use of hearing aids, 
with symptoms including recurrent depression and anxiety.  

The treatment records show he was consistently alert and 
oriented, with no overt psychotic symptoms or suicidal or 
homicidal ideation.  He was coherent and relevant, and denied 
hallucinations or paranoid ideation.  

His affect was appropriate, and he demonstrated no problems 
with personal hygiene.  He exhibited no psychomotor 
retardation, and his ability to abstract was unimpaired.  He 
presented as calm and in control.  

At his October 1992 hearing, the veteran explained that he 
experienced social isolation because of hearing loss.  

The VA vocational rehabilitation records show that the 
veteran reported, at an April 1993 counseling session, that 
he experienced intermittent interpersonal conflicts at work 
due to his hearing impairment.  The records are silent for 
any mention of his adjustment disorder in particular.  

At a July 1995 VA psychiatric examination, the veteran 
reported he currently was unemployed after working as a 
security guard for over 20 years.  He indicated that he 
became anxious and depressed over having to wear hearing 
aids.  

He reported symptoms including restlessness, irritability and 
a startle reaction.  He reported fair sleep, and denied 
suicidal ideation.  He denied anhedonia.  

On mental status examination, he was oriented, relevant and 
coherent.  His affect was appropriate.  His memory and 
concentration were intact.  No hallucinations, delusions or 
ideas of reference were evident.  He denied any obsessions, 
compulsions, or panic attacks.  

The examiner diagnosed adjustment disorder with anxiety, 
secondary to impaired hearing and difficulty with hearing 
aids.  

The examiner assigned a current Global Assessment of 
Functioning (GAF) score of 70, and an estimated GAF score of 
61 for the prior year.  

At a July 1998 VA psychological examination, the veteran 
indicated that he retired in 1995 and had been attending 
school since that time.  

He reported living with his spouse and children, and noted 
that he had friends.  He was unable to remember the name of 
his treating psychiatrist.  

He reported experiencing daily depression, and anxiety, but 
denied suicidal ideation, feelings of hopelessness, or panic 
attacks.  He denied experiencing sleep problems, but admitted 
to occasional difficulty with concentration.  

On mental status examination, the veteran was noted to be 
alert, without hallucinations or paranoid ideation.  
Psychological testing essentially revealed no cognitive 
impairments.  

The examiner diagnosed adjustment reaction with mixed 
emotions, and assigned a GAF score of 70.  The examiner 
described the veteran's incapacity as mild.  

The veteran attended a VA psychological examination in 
December 2004.  He reported that he was depressed and anxious 
over his hearing impairment, and that he occasionally forgets 
to use his hearing aids.  

He reported last working around 1989 as a salesman, and 
indicated that he was currently a student.  He indicated that 
his psychiatric condition did not interfere with his studies, 
but that he felt isolated from other students due to his 
hearing impairment.  He indicated that he sometimes argues 
with his spouse.  

The examination showed he was oriented, without inappropriate 
behavior.  He had no formal thought disorder, and denied any 
delusions or hallucinations.  

His mood was depressed and anxious, but he denied any 
suicidal or homicidal ideations, or impaired impulse control.  
He denied experiencing panic attacks or sleep problems.  He 
demonstrated impaired short term memory but normal long term 
memory.  

The veteran denied interference of his psychiatric disorder 
with activities of daily living.  He denied any obsessive or 
ritualistic behaviors.  The rate and flow of his speech was 
monotone and flat, but he was relevant and logical.  

The examiner concluded that the veteran's disorder was 
moderate in nature.  He indicated that the veteran tended to 
withdraw, socially, because of his hearing loss.  

The examiner diagnosed chronic adjustment disorder with mixed 
anxiety and depressed mood, and assigned a GAF score of 60.  


Analysis

The RO evaluated the veteran's service-connected adjustment 
disorder as 10 percent disabling for the period prior to 
December 17, 2004, and as 30 percent disabling effective 
December 17, 2004, under Diagnostic Code 9400.  

Effective on November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  The new 
criteria for evaluating service-connected psychiatric 
disability are codified at 38 C.F.R. § 4.130 (2005).  

In light of Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), and where relevant, the Board will apply the old 
criteria for rating psychiatric disorders to that period pre-
dating the effective date of the change in criteria, and the 
new rating criteria for evaluating psychiatric disorders to 
that period effective the date of the change.  See also 
VAOPGCPREC 3-2000.  



A.  The period from January 12, 1994, To December 16, 2004

i.  Former rating criteria

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects.  38 C.F.R. § 4.125 (1996).  The severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability.  38 C.F.R. § 4.130 
(1996).  

In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record.  38 C.F.R. § 4.129 (1996).  

Under 38 C.F.R. § 4.132, Diagnostic Code 9400 (1996), to 
warrant a 10 percent rating, the veteran must exhibit 
symptoms less than those required for a 30 percent rating, 
with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  

A 30 percent rating is warranted for definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms must 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  

A 50 percent rating is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired; and where, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  

A 70 percent rating is warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired.  In such cases, the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  

A 100 percent schedular evaluation is warranted when the 
attitudes of all contacts, except the most intimate, are so 
adversely affected as to result in virtual isolation in the 
community; there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in a 
profound retreat from mature behavior; or there is a 
demonstrable inability to obtain or retain employment.  
38 C.F.R. § 4.132 (1996).  

The Board notes that each of the three criteria for a 100 
percent rating under Diagnostic Code 9411 is an independent 
basis for granting a 100 percent rating.  See Johnson v. 
Brown, 7 Vet. App. 95 (1994).  

After careful review of the evidence, the Board concludes 
that the veteran's disability picture for his service-
connected adjustment disorder most nearly approximates the 
criteria for a 50 percent evaluation under Diagnostic Code 
9400.  

The veteran's symptoms include anxiety and recurrent 
depression, and in 1993 he reported interpersonal conflicts 
in connection with his employment.  He also reported 
experiencing symptoms including irritability.  

While the July 1995 examiner assigned a current GAF score of 
70, he also estimated that the veteran's GAF score was 61 for 
the prior year.  Subsequent examiners assigned GAF scores 
indicative of considerable impairment due to the adjustment 
disorder.  

In the Board's opinion, the above evidence supports 
assignment of a 50 percent evaluation for the adjustment 
disorder under the former criteria for the period prior to 
December 17, 2004.  

Board finds, however, that the evidence does not support 
assignment of an evaluation in excess of 50 percent under the 
former criteria.  

In this regard the Board notes that the veteran consistently 
denied any suicidal or homicidal ideation, and mental status 
examination showed he was consistently alert and oriented, 
and calm.  

He was also coherent in speech and denied having 
hallucinations, paranoid ideation or psychotic symptoms.  He 
demonstrated no problems with personal hygiene.  

While he reported experiencing interpersonal conflicts, he 
also indicated that those episodes were intermittent.  The 
Board also notes he has been attending school since 1995, 
reporting no interference of his adjustment disorder with his 
studies.  

In addition, and according to the veteran himself, the 
isolation he experiences is due more to his hearing loss than 
to his adjustment disorder.  The record shows he has friends.  

In sum, the Board concludes that the social and industrial 
impairment due to the veteran's adjustment disorder more 
nearly approximates considerable than severe under the former 
criteria for the period prior to December 17, 2004.  

Accordingly, the veteran is entitled to a 50 percent, but not 
more, evaluation for his adjustment disorder under the 
previous criteria.  


ii.  Current rating criteria

Under 38 C.F.R. § 4.130, Diagnostic Code 9400 (2005), a 50 
percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and  hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

The evidence clearly shows that the veteran does not meet the 
criteria for an evaluation in excess of 50 percent under the 
current criteria for the period prior to December 17, 2004, 
as his psychiatric symptoms do not include suicidal ideation; 
obsessional rituals; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic; spatial 
disorientation; neglect of personal appearance and  hygiene; 
difficulty in adapting to stressful circumstances; or 
inability to establish and maintain effective relationships.  

While he reports anxiety, he specifically denies experiencing 
any panic attacks.  Moreover, while he experiences frequent 
depression, the evidence does not suggest that the depression 
affects his ability to function independently, appropriately 
and effectively.  

Although he complains of irritability, he presented as calm 
and in control on examination, and there is no reported or 
claimed history of violence associated with the irritability.  

The veteran's speech is shown to be consistently coherent and 
relevant, and he is described as alert and oriented.  He 
denies any hallucinations or paranoid ideation and exhibits 
no abnormal behavior.  

Although the veteran was unable to recall his psychiatrist's 
name on examination, the Board points out that he reported 
seeing that individual only about four times each year.  In 
any event, the evidence does not suggest memory deficiencies 
even remotely equivalent to forgetting the names of close 
relatives or his own name, or forgetting his occupation.  

While the veteran is currently unemployed, he has been 
attending school since shortly after leaving his last job, 
and does not appear to have sought employment since 1995.  
His vocational rehabilitation records do not mention any 
interference of his adjustment disorder with employment or 
with his studies.  

In addition, despite reporting social isolation, the veteran 
remains married, has friends, and himself attributes any 
isolation more to his hearing loss than his psychiatric 
disorder.  

The Board consequently concludes that an increased evaluation 
for the veteran's service-connected adjustment disorder under 
the current criteria of Diagnostic Code 9400 is not warranted 
for the period prior to December 17, 2004.  


B.  The period from December 17, 2004

After careful review of the evidence, the Board finds that 
the veteran's adjustment disorder meets the criteria for a 50 
percent evaluation, but not more, for the period from 
December 17, 2004.  

The December 2004 VA examination in particular documented 
complaints of depression and anxiety, as well as memory 
impairment.  The mental status examination confirmed the 
presence of a depressed and anxious mood, as well as short 
term memory impairment and flat speech.  

In the Board's opinion, the above findings support assignment 
of a 50 percent evaluation for the adjustment disorder.  

With respect to an evaluation in excess of 50 percent, the 
record shows that his psychiatric symptoms do not include 
suicidal ideation; obsessional rituals; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic; spatial disorientation; neglect of personal appearance 
and  hygiene; difficulty in adapting to stressful 
circumstances; or inability to establish and maintain 
effective relationships.  

Despite his anxiety and depression, the veteran does not 
experience panic attacks, or suicidal ideation or anhedonia, 
and the evidence does not suggest his depressive episodes 
affect his ability to function independently, appropriately 
and effectively.  To the contrary, the veteran denies any 
interference of his psychiatric disorder with his studies or 
activities of daily living.  

Moreover, he is not shown to have impaired impulse control, 
or any history of violence.  His speech, while flat in 
December 2004, is nevertheless relevant and logical.  The 
veteran also remains alert and oriented to examination, 
without symptoms of hallucinations, delusions or abnormal 
behavior.  

While he occasionally forgets to wear his hearing aids, and 
demonstrated short term memory impairment on examination, his 
long term memory is intact, and the evidence does not show 
any memory impairment severe enough as to be equivalent to a 
tendency to forget his own name or the names of close 
relatives.  

The Board also notes that, while unemployed, the veteran has 
not sought employment since 1995, and has instead attended 
school since that time.  

In addition, he retains a good relationship with his spouse, 
and has friends, despite his assertions of isolation from 
others.  

The Board points out that the December 2004 examiner assigned 
a GAF score of 60, which is consistent with a 50 percent 
evaluation.  

In this regard, GAF scores ranging between 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See generally, 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996).  

In short, the Board finds that the evidence shows the 
veteran's adjustment disorder is productive of a disability 
picture that more nearly approximates that of occupational 
and social impairment with reduced reliability and 
productivity.  

Accordingly, a 50 percent evaluation, but not more, for the 
service-connected adjustment disorder for the period from 
December 17, 2004, is warranted.  


C.  Fenderson considerations

In granting entitlement to service connection for an 
adjustment disorder, the RO assigned the veteran an effective 
date for service connection of January 12, 1994.  

The record reflects that the veteran's symptoms have remained 
remarkably consistent since January 1994.  

The Board has carefully reviewed the evidence of record, but 
concludes that his adjustment disorder has remained no more 
than 50 percent disabling for the entire period from January 
12, 1994.  Fenderson.  




ORDER

An increased, compensable rating for the service-connected 
otitis externa is denied.  

An increased rating in excess of 30 percent for the service-
connected bilateral hearing loss for the period prior to 
April 3, 1992 is denied.  

An increased rating in excess of 10 percent for the service-
connected bilateral hearing loss for the period from April 3, 
1992 to December 16, 2004, is denied.  

An increased rating in excess of 20 percent for the service-
connected bilateral hearing loss for the period from December 
17, 2004, is denied.  

Subject to the regulations controlling disbursement of VA 
monetary benefits, a 50 percent evaluation for the service-
connected adjustment disorder for the period prior to 
December 17, 2004 is granted.  

Subject to the regulations controlling disbursement of VA 
monetary benefits, a 50 percent evaluation for service-
connected adjustment disorder for the period from December 
17, 2004 is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


